Citation Nr: 0911686	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in February 2009, at the Seattle RO, 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran's July 1974 service entrance 
examination documents that the Veteran had a mild back 
disorder.  In this regard, a September 1974 letter from Dr. 
D.W.V. further states that the Veteran presented with a 
history of having intermittent back aches since the age of 
12, which started without any particular injury.  Dr. D.V.W. 
noted that several weeks prior, the Veteran was seen by Dr. 
W.G., at which time he was assessed as having scoliosis, but 
that since visiting Dr. W.G., the Veteran's symptoms of back 
pain had subsided.  Dr. D.V.W. diagnosed the Veteran with 
scoliosis, lumbar, secondary to congenital anomaly L-5.  He 
continued that the Veteran was asymptomatic at that time and 
that he did not think the Veteran's low back disorder would 
be a contraindication to his service.  Thus, despite being 
determined acceptable, the Veteran's service entrance 
examination did note the presence of a low back disorder.  
Therefore, the presumption of soundness does not apply in 
this case because a low back disorder was noted on the 
Veteran's entrance examination.  Nevertheless, a VA opinion 
is needed addressing whether the Veteran's pre-existing low 
back disorder permanently worsened during or as a result of 
the veteran's period of active duty or whether he suffered a 
separate and distinct back injury during service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this regard, the Board notes that there are already two 
medical opinions of record, to include the September 2008 VA 
examination report and a July 2007 private medical opinion 
from Dr. C.S.  However, neither of these opinions actually 
addressed the critical inquiry as to this claim.  To this 
point, the Board is still unable to determine whether the 
findings concerning the Veteran's low back disorder noted in 
service and thereafter establish that the Veteran had a pre-
existing low back disorder which was aggravated by his 
military service, or if he suffered a separate and distinct 
injury to his low back during service.  In this regard, the 
September 2008 VA opinion states that based on the signs, 
symptoms, and physical examination that day, there was no 
evidence of worsening of the pre-existing scoliosis beyond 
the natural progress of the disease.  The examiner continued 
that the Veteran's previous compression fracture of the 
thoracic spine was asymptomatic at that point in time.  

Dr. C.S. stated that he was the Veteran's primary physician, 
and had reviewed the records the Veteran submitted.  He 
continued that it seemed evident that the Veteran's low back 
pain became much more significant during his time in the 
military after his injury, and that the Veteran seemed to 
have marked worsening of his pain from his service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear 
and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than clear and unmistakable evidence).  It 
is an "onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable".  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. 
at 263 (Nebeker, C.J., concurring in part and dissenting in 
part).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153; see Wagner v. Principi, 370 
F.3d 1089, 1094-1096 (Fed.Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease 
or injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).




Although the September 2008 VA examiner commented that the 
there was no evidence that the Veteran's pre-existing 
scoliosis worsened beyond the natural progress of the 
disease, this opinion does not rise to the level of clear and 
unmistakable evidence, discussed above.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306.  Accordingly, additional development 
is needed before the Board can render a final decision.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of entitlement to 
service connection for a low back disorder could impact the 
veteran's TDIU claim.  The Board therefore finds these issues 
to be inextricably intertwined.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development of the veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination.  All studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  After 
reviewing the Veteran's claims file, the 
examiner should indicate whether the 
Veteran's low back disorder noted on his 
service entrance examination increased in 
severity during service.  If so, the 
examiner should also indicate whether this 
increase in severity was clearly and 
unmistakably due to the natural progress 
of the disease as opposed to some other 
factor or factors.  

The examiner should also determine whether 
the Veteran's in-service back injuries 
were separate and distinct from his pre-
existing scoliosis.  If so, the examiner 
should then indicate whether it is at 
least as likely as not that the Veteran's 
current back disorder is causally or 
etiologically related to this separate and 
distinct low back injury during active 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

The examiner must review the relevant 
evidence in the veteran's claims file for 
his pertinent medical and other history.  
This includes a complete copy of this 
remand. The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, and if necessary 
cit to pertinent evidence.

2. When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

